Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed November 19, 2019.

3.	Claims 1-14 have been examined and are pending with this action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "second server layer".  There is insufficient antecedent basis for this limitation in the claim.  The terminology must be consistent across all the claim sets.
Claim 8 recites the limitation "second server layer resource" in the determining and allocating steps of the claim element.  Prior language in claim 8 states “a second first server layer resource”.  There is insufficient antecedent basis for this limitation in the claim.  The terminology must be consistent across all the claim sets.
Claim 11 recites “allocating said at least one first server layer resource from said first server layer to said second server layer based on the determination that said first server layer needs available resources and/or based on the determination that said second server layer has available resources” (emphasis added).  The functionality is not practical and seems to be a typographical error since one would question why a first server layer resource is allocated from the first server layer when the first server layer needs available resources.
Note: Please look over to find any additional typographical errors as the examiner might have overlooked some of the claim language in the other claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng et al. (US 2015/0319737).
As per claim 1, Cheng teaches an apparatus for managing a system of distributed ledgers, said apparatus comprising: 
a first server layer, wherein said first server layer includes at least one first server layer resource (see Cheng, [0008]: “A first layer of the UE may receive the system information and may set the at least one flag, and a second layer that is higher than the first layer may check the at least one flag and may request the first layer to determine the D2D resources”), 
said at least one first server layer resource being a resource environment for a first element (see Cheng, [0008]: “The first layer may be a radio resource control (RRC) layer”; [0027]: “These elements may be implemented using electronic hardware, computer software, or any combination thereof. Whether such elements are implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system”; and [0028]: “By way of example, an element, or any portion of an element, or any combination of elements may be implemented with a “processing system” that includes one or more processors”), and 
said first element being a first type of software application where said first type of software application being managed by and/or controlled by and/or assigned to a first user (see Cheng, [0028]: “One or more processors in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise”; [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources. LTE-D Discovery considers three main use cases—1) when system information (e.g., information contained in a System Information Block (SIB)) indicates Type 1 (i.e., common) resources… send an RRC message requesting resources (e.g., Type 2 (allocated) resources and/or Type 1 (common) resources)”; and [0065]: “such as common peer discovery resources or D2D communication resources… when the UE 802 is in the idle state, the UE 802 can make use of information (e.g., resources information) broadcast by the eNB 812, and is able to perform radio resource management”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Cheng et al. (US 2015/0319737) in view of Official Notice.
INDEPENDENT:
As per claim 8, Cheng teaches a method for managing a system of distributed ledgers, 
wherein the system including a first server layer, wherein said first server layer includes at least one first server layer resource (see Cheng, [0008]: “A first layer of the UE may receive the system information and may set the at least one flag, and a second layer that is higher than the first layer may check the at least one flag and may request the first layer to determine the D2D resources”), 
said at least one first server layer resource being a resource environment for a first element (see Cheng, [0008]: “The first layer may be a radio resource control (RRC) layer”; [0027]: “These elements may be implemented using electronic hardware, computer software, or any combination thereof. Whether such elements are implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system”; and [0028]: “By way of example, an element, or any portion of an element, or any combination of elements may be implemented with a “processing system” that includes one or more processors”), 
said first element being a first type of software application where said first type of software application being managed by and/or controlled by and/or assigned to a first user (see Cheng, [0028]: “One or more processors in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise”; [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources. LTE-D Discovery considers three main use cases—1) when system information (e.g., information contained in a System Information Block (SIB)) indicates Type 1 (i.e., common) resources… send an RRC message requesting resources (e.g., Type 2 (allocated) resources and/or Type 1 (common) resources)”; and [0065]: “such as common peer discovery resources or D2D communication resources… when the UE 802 is in the idle state, the UE 802 can make use of information (e.g., resources information) broadcast by the eNB 812, and is able to perform radio resource management”), 
a second first server layer resource (see Cheng, [0008]: “The apparatus may control, by the second layer, a third layer that is higher than the first layer to cause the first layer to transition from the RRC idle state to the RRC connected state. The third layer may be a non-access stratum (NAS) layer”), 
said second first server layer resource being a resource environment for a second element (see Cheng; [0028]: “By way of example, an element, or any portion of an element, or any combination of elements may be implemented with a “processing system” that includes one or more processors”; and [0044]: “The MAC sublayer 510 is also responsible for allocating the various radio resources (e.g., resource blocks) in one cell among the UEs”), and 
said second element being a second type of software application where said second type of software application being managed by and/or controlled by and/or assigned to the first user, and a first server and/or controller configured and/or program to control and/or contain said first server layer (see Cheng, [0028]: “One or more processors in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise”; [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources. LTE-D Discovery considers three main use cases—1) when system information (e.g., information contained in a System Information Block (SIB)) indicates Type 1 (i.e., common) resources… send an RRC message requesting resources (e.g., Type 2 (allocated) resources and/or Type 1 (common) resources)”; and [0065]: “such as common peer discovery resources or D2D communication resources… when the UE 802 is in the idle state, the UE 802 can make use of information (e.g., resources information) broadcast by the eNB 812, and is able to perform radio resource management”), said method comprising: 
determining whether said at least one first server layer resource has available resources and/or determining whether said at least one second server layer resource needs available resources (see Cheng, [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources”); and 
allocating resources from said at least one first server layer resource to said second first server layer resource based on said determination that said at least one first server layer resource has available resources and/or based on the determination that said at least one second server layer resource needs available resources (see Cheng, [0144]: “At step 1444, the serving base station sends a response to the RRC layer allocating D2D resources, such as peer discovery resources or D2D communication resources”; and [0151]: “the setting the at least one flag may include setting a first flag of the at least one flag to indicate for the second layer that a request for an allocation of the D2D resources is required”).
Cheng does not explicitly teach said first server layer includes a second first server layer resource, however the examiner takes Official Notice.  These differences according to the claim language, do not provide any functional limitations, but rather merely distinguish the network architecture in which the invention is applied (utility), which are subjective and do not patentably distinguish the invention.  A plurality of layers and sub-layers do not distinguish the functional limitation of determining resource need and availability of resources and the allocation of available resource as taught by Cheng, because Cheng explicitly teaches in paragraph [0005], “Typical wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power)”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Official Notice so that said first server layer includes a second first server layer resource.  One would be motivated to do so because the organization and distribution of resource in various environments are subjective and first server layer including a second first server layer resource is well-known, routine, and conventional and because Cheng teaches in paragraph [0061], “Embodiments address the fact that information with respect to available D2D resources, and information with respect to a connection state of a generic UE (i.e., connected or idle), are known to only select layers of the stack of said UE. Furthermore, the ability to control, or to transition, said UE from one state to the next (e.g., from the idle state to the connected state) might be possessed by only one or more layers”.

As per claim 11, Cheng teaches a method for managing a system of distributed ledgers, 
wherein the system including a first server layer, wherein said first server layer includes at least one first server layer resource (see Cheng, [0008]: “A first layer of the UE may receive the system information and may set the at least one flag, and a second layer that is higher than the first layer may check the at least one flag and may request the first layer to determine the D2D resources”), 
said at least one first server layer resource being a resource environment for a first element (see Cheng, [0008]: “The first layer may be a radio resource control (RRC) layer”; [0027]: “These elements may be implemented using electronic hardware, computer software, or any combination thereof. Whether such elements are implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system”; and [0028]: “By way of example, an element, or any portion of an element, or any combination of elements may be implemented with a “processing system” that includes one or more processors”), 
said first element being a first type of software application where said first type of software application being managed by and/or controlled by and/or assigned to a first user (see Cheng, [0028]: “One or more processors in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise”; [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources. LTE-D Discovery considers three main use cases—1) when system information (e.g., information contained in a System Information Block (SIB)) indicates Type 1 (i.e., common) resources… send an RRC message requesting resources (e.g., Type 2 (allocated) resources and/or Type 1 (common) resources)”; and [0065]: “such as common peer discovery resources or D2D communication resources… when the UE 802 is in the idle state, the UE 802 can make use of information (e.g., resources information) broadcast by the eNB 812, and is able to perform radio resource management”), 
a first server and/or controller configured and/or program to control and/or contain said first server layer (see Cheng, [0008]: “The apparatus may control, by the second layer, a third layer that is higher than the first layer to cause the first layer to transition from the RRC idle state to the RRC connected state. The third layer may be a non-access stratum (NAS) layer”; [0028]: “One or more processors in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise”; [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources. LTE-D Discovery considers three main use cases—1) when system information (e.g., information contained in a System Information Block (SIB)) indicates Type 1 (i.e., common) resources… send an RRC message requesting resources (e.g., Type 2 (allocated) resources and/or Type 1 (common) resources)”; and [0065]: “such as common peer discovery resources or D2D communication resources… when the UE 802 is in the idle state, the UE 802 can make use of information (e.g., resources information) broadcast by the eNB 812, and is able to perform radio resource management”), said method comprising: 
determining whether said first server layer needs available resources and/or determining whether said second server layer has available resources (see Cheng, [0064]: “By using D2D resources that may be referred to as peer discovery resources the UE 802 is able to be discovered by the other UE, and is thereafter able to directly communicate with the other UE using D2D resources that may be referred to as D2D communication resources”); and 
allocating said at least one first server layer resource from said first server layer to said second server layer based on the determination that said first server layer needs available resources and/or based on the determination that said second server layer has available resources (see Cheng, [0144]: “At step 1444, the serving base station sends a response to the RRC layer allocating D2D resources, such as peer discovery resources or D2D communication resources”; and [0151]: “the setting the at least one flag may include setting a first flag of the at least one flag to indicate for the second layer that a request for an allocation of the D2D resources is required”).
Although Cheng explicitly teaches said first server and/or controller configured and/or program to control and/or contain a server layer, Cheng does not explicitly teach controlling a second server layer.
The examiner takes Official Notice.  These differences according to the claim language, do not provide any functional limitations, but rather merely distinguish the network architecture in which the invention is applied (utility), which are subjective and do not patentably distinguish the invention.  A plurality of layers and sub-layers do not distinguish the functional limitation of controlling and containing a server layer as taught by Cheng, because Cheng explicitly teaches in paragraph [0005], “Typical wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power)”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Official Notice so that said first server controls and contains a second server layer.  One would be motivated to do so because the organization and distribution of resource in various environments and/or layers are subjective and a server controlling and containing a particular layer is well-known, routine, and conventional and because Cheng teaches in paragraph [0061], “Embodiments address the fact that information with respect to available D2D resources, and information with respect to a connection state of a generic UE (i.e., connected or idle), are known to only select layers of the stack of said UE. Furthermore, the ability to control, or to transition, said UE from one state to the next (e.g., from the idle state to the connected state) might be possessed by only one or more layers”.

DEPENDENT:
As per claim 2, which depends on claim 1, Cheng further teaches wherein said first server layer includes a second first server layer resource, said second first server layer resource being a resource environment for a second element, and said second element being a second type of software application where said second type of software application being managed by and/or controlled by and/or assigned to the first user (see claim 8 rejection above).
As per claim 3, which depends on claim 2, Cheng teaches further comprising: a first server and/or controller configured and/or program to control and/or contain said first server layer, wherein said server allocates resources from said at least one first server layer resource to said second first server layer resource based on the determination that said at least one first server layer resource has available resources and/or based on the determination that said at least one second server layer resource needs available resources (see claim 8 rejection above).
As per claims 4 and 9, which respectively depend on claims 3 and 8, Cheng teaches further comprising: a second server layer, wherein said server allocates said at least one first server layer resource and/or said second first server layer resource from said first server layer to said second server layer based on the determination that said first server layer needs available resources and/or based on the determination that said second server layer has available resources (see claim 8 rejection above).
As per claim 5, which depends on claim 1, Cheng teaches further comprising a first server and/or controller configured and/or program to control and/or contain said first server layer; and a second server layer, wherein said first server and/or controller configured and/or program to control and/or contain said second server layer, and said server allocates said at least one first server layer resource from said first server layer to said second server layer based on the determination that said first server layer needs available resources and/or based on the determination that said second server layer has available resources (claim 11 rejection above).
As per claim 6, which depends on claim 5, Cheng further teaches wherein said second server layer includes a first second server layer resource, and said server allocates resources from said at least one first server layer resource to said first second server layer resource based on the determination that said at least one first server layer resource has available resources and/or based on the determination that said first second server layer resource needs available resources (claim 8 rejection above).
As per claim 7, which depends on claim 5, Cheng further teaches wherein said second server layer includes a first second server layer resource, and said server allocates resources from said first second server layer resource to said at least one first server layer resource based on the determination that said first second server layer resource has available resources and/or based on the determination that said at least one first server layer resource needs available resources (claim 8 rejection above).
As per claim 9, which depends on claim 8, Cheng further teaches wherein the system including a second server layer, said method further comprising: allocating said at least one first server layer resource and/or said second first server layer resource from said first server layer to said second server layer based on the determination that said first server layer needs available resources and/or based on the determination that said second server layer has available resources (claim 8 rejection above).
As per claims 10 and 14, Cheng further teaches a non-transitory computer-readable medium having instructions stored thereon, said instructions are read and executed by a processor for causing the processor to perform the respective methods according to claims 8 and 11 (see Cheng, [0029]: “If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium. Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer.”).
As per claim 12, which depends on claim 11, Cheng further teaches wherein said second server layer includes a first second server layer resource, said method further comprising: allocating resources from said at least one first server layer resource to said first second server layer resource based on the determination that said at least one first server layer resource has available resources and/or based on the determination that said first second server layer resource needs available resources (claim 8 rejection above).
As per claim 13, which depends on claim 11, Cheng further teaches wherein said second server layer includes a first second server layer resource, said method further comprising: allocating resources from said first second server layer resource to said at least one first server layer resource based on the determination that said first second server layer resource has available resources and/or based on the determination that said at least one first server layer resource needs available resources (claim 8 rejection above).

7.	Note: With respect to most of the dependent claims, it is obvious to one or ordinary skill in the art to organize elements in a plurality of layers consisting of a plurality of servers (see motivation and rational in independent claims 8 and 11 above) because Cheng explicitly teaches determining resource needs (see Cheng, [0008]: “apparatus may set the at least one flag by setting a first flag of the at least one flag to indicate that a request for an allocation of the D2D resources is required”) and allocating available resources (see Cheng, [0129], “The RRC layer 808 can respond with the actual resources allocated by the network”). 


Conclusion
8.	For the reasons above, claims 1-14 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443